Dear Mr. Cassidy:
Jefferson Davis Parish Fire Protection District No. 3 questions if it may use revenues generated by a tax millage to pay for a fire chief.  The purpose of the property tax is for constructing, acquiring, improving, maintaining and operating fire protection facilities and equipment in the District and for paying the cost of obtaining water for fire protection purposes.  You indicate that the District would like to hire a fire chief to assist in the operation of the District as a whole.
In short, we believe the District may in fact use revenues generated from the property tax to hire and pay the salary of a fire chief for the District.  Proceeds of a special tax can only be used for the purpose for which it was levied.1 The tax at issue was levied for the purpose of operating fire protection facilities in the District.  This language is somewhat broad and certainly if the hiring of a fire chief will assist in the operations of the District, it appears that such use complies with the purpose of the tax.
You also question if the District may hire the fire chief as an independent contractor rather than a salaried employee of the District.  We are not aware of any law that prohibits the District from doing so.
We trust that this adequately responds to your request.  If you have any questions, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 La.R.S. 39:704.